Citation Nr: 9914340	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-03 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Entitlement to service connection for lung disability due 
to asbestos exposure and/or smoking.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for residuals of carbon 
tetrachloride exposure.

8.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967 
and from October 1967 to April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1997 and February 1998 
rating decisions.

A December 1971 rating decision denied entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of that decision and his appellate rights, but he 
did not initiate an appeal and it became final.


REMAND

In a May 1997 statement the veteran indicated that he had 
received treatment from Hastings Regional Center since his 
release from active service and that a psychologist at the 
Grand Island VA Medical Center had been his doctor for 
approximately the last eight years.  In the veteran's October 
1997 claim for individual unemployability he indicated that 
he had received treatment at the VA Medical Center in Grand 
Island, Nebraska.  The record reflects that an attempt has 
been made to obtain records from Hastings Regional Center, 
but a response has not been received.  The record does not 
indicate that records from the VA Medical Center in Grand 
Island, Nebraska, have been requested.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran, 
through his attorney, and inform him that 
a response has not been received from the 
Hastings Regional Center and advise him 
that he should attempt to obtain records 
from that facility and submit them to the 
VA.  

2.  The RO should contact the VA Medical 
Center at Grand Island, Nebraska, and 
request copies of all records that it has 
relating to any treatment of the veteran 
since his discharge from service.  

3.  If medical evidence is received 
indicating that the veteran currently has 
an asbestos-related disability the RO 
should contact the veteran and request 
that he identify when he was exposed to 
asbestos during his active service.  The 
RO should then undertake to verify any 
inservice exposure to asbestos.  

4.  Then, the RO should readjudicate the 
issues on appeal.  If, and only if, any 
claim is held to be well-grounded, the RO 
should take all measures to fulfill the 
duty to assist with respect to that issue 
as provided by 38 U.S.C.A. § 5107 (West 
1991).

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be issued a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




